Citation Nr: 1109561	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  02-05 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The record indicates that the Veteran served in the United States Coast Guard Reserves from 1973 to 2001.  She had active duty service on several occasions including from October 1980 to December 1980, March 1984 to September 1984, October 1985 to March 1986, April 1987 to October 1987, January 1990 to April 1990, July 1993 to December 1993 and from May 1998 to September 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2009, the appellant testified during a hearing before the undersigned Veterans Law Judge at the Los Angeles, California RO.  A transcript of the hearing is of record.

In April 2009, the Board remanded this matter to the RO to obtain a VA examination and opinion.  After accomplishing the requested actions to the extent possible, the RO continued the denial of the claim (as reflected in the October 2009 supplemental statement of the case (SSOC)) and returned this matter to the Board.  The Board remanded the issue again in February 2010 to obtain outstanding Social Security Disability records.  After associating these records with the claims file, the RO continued the denial of the claim and returned the claim to the Board for further appellation consideration.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current diagnosis of a major depressive disorder is not etiologically related to active military service.  




CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that an April 2001 VCAA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate her service connection claim for a depressive disorder.  The letter requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  
The Board observes that the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim; however, such error is harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorder.  

VA satisfied the duty to notify provisions subsequent to the initial AOJ decision in March 2000.  The Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of the statement of the case issued in March 2002 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran will not be prejudiced by the Board proceeding to decide her claim, as the timing error did not affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's reserve/service treatment records, VA treatment records, private treatment records, VA examination reports dated in October 1999 and May 2009, lay statements from the Veteran, SSA records and a transcript of the January 2009 Board hearing.  

The May 2009 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The examiner discussed the relevant evidence of record.  Following the above, the examiner provided a diagnosis and a nexus opinion, which appears to be based on the evidence of record.  As such, the Board finds the June 2009 VA examination is adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

In addition, as noted in the Introduction above, this claim was previously remanded in April 2009 to provide the Veteran with a VA examination and opinion and in February 2010 to associate Social Security Disability records with the claims file.  The record contains a VA examination report dated in May 2009, which provides an opinion answering the questions in the remand.  The claims file also contains the Veteran's Social Security Disability records.  Accordingly, the Board finds that there has been substantial compliance with the April 2009 and February 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Service Connection
The Veteran filed a claim for service connection for depression in July 1999.  She contends that her depression began in 1984 during a period of active duty.  See Hearing Transcript at 6 (The Veteran testified that she first noticed that she was possibly depressed in 1984).  The Veteran also testified that she sought mental health treatment in during active duty in 1987.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  The fact that an appellant has established status as a "veteran" for purposes of other periods of service (e.g., the Veteran's period of active duty in the Air Force) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).  The Board notes that a psychiatric disorder to include a depressive disorder is a disease, as opposed to an injury.  As such, the Veteran does not obtain the status of "veteran" with respect to manifestations of a psychiatric disorder during any period of INACDUTRA, since INACDUTRA only covers injuries.  Furthermore, it appears that the Veteran's contentions are based solely on her periods of active duty in 1984 and 1987.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In assessing whether the Veteran is entitled to service connection for a psychiatric disorder to include depression, the evidence of record must show that the Veteran currently has that disability.  A May 2009 VA examination diagnosed the Veteran with major depressive disorder, not otherwise specified.  Thus, the Veteran has a current diagnosis of the claimed disability.  

The Veteran's service treatment records indicate that the Veteran received mental health treatment during active duty service.  Specifically, the Veteran sought treatment from a psychiatrist in July 1984 for feeling depressed after receiving a bad set of marks in June 1984.  The record shows that she felt maligned and that the bad marks were in gross contrast to her previous duty station where she received high marks for performance in all areas.  The psychiatrist indicated that the Veteran's mental status was depressed affect, otherwise, within normal limits.  He prescribed Triavil at bedtime.  The Veteran was diagnosed with occupational problems with depressed mood.  Several days later in July 1984, the service treatment record shows that the Veteran reported that she felt less depressed.  The Veteran's reserve or service treatment records do not show any other mental health treatment during active military service.  

The first medical evidence of a possible diagnosis of depression is a VA State Department of Health Problem List form indicating that the Veteran had a problem with depression and possible chronic anxiety in August 1989.  The record also contains a letter dated in June 1991 from a pastoral counselor who had seen the Veteran since March 1991 for depression and difficulty functioning due to declaring bankruptcy.  The first medical evidence of a diagnosis of major depressive disorder was in a January 1995 private treatment record.  The Veteran's treatment records do not provide a diagnosis of depression or a major depressive disorder during active military service to include active duty or ACDUTRA.  In addition, there is no medical opinion of record indicating that the Veteran's depression and/or major depressive disorder began during or is related to active military service.  

The Veteran was provided with a VA examination in May 2009.  After reviewing the claims file and evaluating the Veteran, the examiner provided the opinion that it is less likely than not that the Veteran's major depressive disorder was precipitated by the events that occurred during military service.  The examiner explained that the diagnosis of occupational problems in 1984 is not at the level of a major depressive disorder.  The examiner noted that it appears that the Veteran went several years after returning to active reserves from active duty without seeking psychological services and then at some point in 1987 or 1988 she began seeing a mental health professional.  The medical evidence shows that at that time there was no discussion of the events that occurred in the military as a precipitating event for her major depressive disorder and in fact, she reported that she was experiencing financial problems and lack of employment and difficulty maintaining employment.  These were the significant stressors that participated in her evaluation and treatment through the Virginia Mental Health Services.  The Board finds that the examiner's opinion is highly probative as he provided a clear explanation for his opinion based on the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Furthermore, the Board finds it persuasive that the record does not contain any medical opinion indicating that the Veteran's major depressive disorder is related to active military service. 

The Board recognizes that the Veteran contends that her depressive disorder began during active military service in 1984 or 1987.  Lay persons can provide an account of observable symptoms, such as a depressive mood.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions regarding medical matters, such as an opinion that a psychiatric disorder began in service or was caused by or aggravated by military service, have no probative value because lay persons are not competent to offer such medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (professional opinions are required to address areas of knowledge requiring expertise).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's depressive disorder and her active military service.  Based on the foregoing, the preponderance of the evidence shows that the Veteran's major depressive disorder is not related to active military service.   

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, in this case, the preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim for entitlement to service connection for a psychiatric disorder to include major depression is not warranted. 


ORDER

Entitlement to service connection for a major depressive disorder is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


